                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                              Plaintiff,         )
                                                 )
                      v.                         )                    No. 3:19-CR-98-TAV-HBG
                                                 )
NATHANIEL MARTINEZ LOPEZ, and                    )
JENNELLE SALCEDO,                                )
                                                 )
                              Defendants.        )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. The parties case came before the Court for a motion hearing on Defendant

Nathaniel Martin Lopez’s Motion to Continue Trial [Doc. 25], filed on October 22, 2019.

Assistant United States Attorney Alan Scott Kirk participated on behalf of the Government.

Assistant Federal Defender Bobby E. Hutson, Jr., represented Defendant Nathaniel Lopez, who

was also present. Attorney Christopher Rodgers represented Defendant Salcedo, whose attendance

was excused upon counsel’s oral request at the hearing.

       Defendant Lopez moves the Court to continue the February 11, 2020 trial date in this case

to provide time to litigate the Defendants’ joint suppression motion [Doc. 24]. The motion states

that the hearing on this motion is set for January 28, 2020.1 Defendant Lopez states that defense




1
 The undersigned notes that the motion hearing was set for January 28, 2020, at 9:30 a.m., two
weeks before the trial date, due to counsel for Defendant Salcedo’s involvement in a lengthy
criminal trial, which began on October 21, 2019, and is projected to last into January 2020.
counsel needs additional time to investigate the facts and advise him of the best resolution of this

case. The motion relates that Defendant Lopez understands that all time between the filing of his

motion and the new trial date will be excludable under the Speedy Trial Act. The motion also

states that the Government does not oppose the requested continuance.

       At the motion hearing, Mr. Hudson asked the Court to continue the trial to mid-May 2020.

He said that he has discussed the need for a continuance with Defendant Lopez, who understands

he will remain in custody until the new trial date. He agreed that Defendant Lopez is waiving his

speedy trial rights with regard to the motion. Mr. Rodgers said that Defendant Salcedo adopts the

Motion to Continue. He said that Defendant Salcedo also waives her speedy trial rights in relation

to the motion. AUSA Kirk confirmed that the Government does not oppose the motion. The

parties agreed on a new trial date of May 12, 2020.

       The Court finds Defendant Salcedo has joined in Defendant Lopez’s motion to continue.

It also finds the Defendants’ joint motion to continue the trial to be unopposed and well taken and

that the ends of justice served by continuing the trial outweigh the interest of the Defendants and

the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court finds that continuing the trial

for three months is necessary in this case in order to give counsel the “reasonable time necessary

for effective preparation.” 18 U.S.C. § 3161(h)(7)(B)(iv). The Defendants have filed a Joint

Motion to Suppress. See 18 U.S.C. § 3161(h)(1)(D). Counsel for Defendant Salcedo is involved

in a lengthy criminal trial and is not available to litigate the suppression motion until late January

2020. The Court finds that without a continuance in this case, Defendant Salcedo would be

deprived of the continuity of counsel, due to Mr. Rodger’s representation of another client in a

federal criminal trial. See 18 U.S.C. § 3161(h)(7)(iv). Additionally, the parties need time to litigate


                                                  2
the suppression motion. See 18 U.S.C. § 3161(h)(1)(H). Finally, counsel for Defendant Lopez

has requested additional time to advise his client of the best resolution of this case, presumably in

light of the ruling on the suppression motion. Accordingly, the Court finds that a trial continuance

is warranted for counsel to have the reasonable time necessary to prepare for trial, despite their use

of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Accordingly, the unopposed, joint motion to continue the trial [Doc. 25] is GRANTED,

and the trial of this matter is reset to May 12, 2020. The Court finds that all the time between the

filing of the motion to continue on October 22, 2019, and the new trial date of May 12, 2020, is

fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. §

3161(h)(1)(D), -(1)(H), & -(7)(A)-(B). With regard to other scheduling in this case, the Court the

parties are to appear before the undersigned for an evidentiary hearing and suppression motion on

January 28, 2020, at 9:30 a.m. The Court set a final pretrial conference on April 23, 2020, at

11:00 a.m. This date will also be the new deadline for concluding plea negotiations and providing

reciprocal discovery. All motions in limine are due on or before April 27, 2020. Requests for

special jury instructions shall be filed no later than May 1, 2020, and shall be supported by citations

to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:

           (1) Defendant Salcedo’s oral motion to be excused from the November
               25, 2019 motion hearing is GRANTED;

           (2) The Defendant Lopez’s Motion to Continue Trial [Doc. 25] is
               GRANTED. Defendant Salcedo’s oral request to join in this
               motion is also GRANTED;

           (3)    The trial of this case is reset to commence on May 12, 2020, at
                 9:00 a.m., before the Honorable Thomas A. Varlan, United States
                 District Judge;


                                                  3
  (4) All time between the filing of the Motion to Continue Trial on
      October 22, 2019, and the new trial date of May 12, 2020, is fully
      excludable time under the Speedy Trial Act for the reasons set forth
      herein;

  (5) The parties are to appear before the undersigned for an evidentiary
      and suppression hearing on January 28, 2020, at 9:30 a.m.;

  (6) The Court will hold a final pretrial conference on April 23, 2020, at
      11:00 a.m. This date is also the new deadline for filing a plea
      agreement in the record and providing reciprocal discovery;

  (7) Motions in limine are due on or before April 27, 2020; and

  (8) The parties must file requests for special jury instructions, supported
      by citations to authority pursuant to Local Rule 7.4, by May 1, 2020.

IT IS SO ORDERED.
                                     ENTER:



                                     United States Magistrate Judge




                                         4
